on rehearing.
De Witt, J.
(dissenting). — The facts of the case are fully stated in the opinion of the court upon the original hearing, July term, 1890. Upon the rehearing, the respondent has more fully presented the question of jurisdiction, upon which point the case ivas originally decided, and cited authorities, which have led me to reform my views, by virtue of which I concurred in that decision. In the learned opinion of the majority of the court just read, the original conclusion is affirmed. I regret that I cannot agree with my associates in that result, and Avill state the grounds of my dissent.
Against the vieivs of the majority of the court a serious argument, ah inconveniente, may be made. Some suggestions in that direction are as follows: Under article viii., section 37 of the Constitution, a judge may, if he be not otherwise prohibited, legally absent himself from the State for a limited period. If a judge avail himself of this permission, or if he be temporarily disqualified by illness or otherwise, the important writ of injunction cannot, at all times, be set in motion. If a judge be holding court for another, under the provision of section 12, article viii. of the Constitution, a premium is held out to the evil-minded to commit outrages, during the periods betAveen the sessions of the court, which the judge is poAverless to prevent. In the temporary disqualification or absence of the judge, or a vacancy in his office, a vast amount of formal work done at chambers would be suspended. The argument ab inconveniente cannot prevail, nor is it of weight in the face of positive laAv; bnt in doubtful cases, and where tAvo constructions are possible, it availeth much. (People v. McCauley, 1 Cal. 379; Bear v. Cohen, 65 N. C. 513.)
If the Constitution and laws can be so construed as to save the ever-present invocation of the great remedy of injunction, *46I am of opinion that it is the duty of the court to follow such construction. I feel that I must be amply satisfied that the framers of the Constitution so intended, before I can consent that at any time the people shall be deprived of the beneficent operation of this writ. With these views, I seek a construction of the Constitution that will protect the rights of property, and not leave them to wanton destruction.
The Constitution, section xx. Schedule, section 1, is as follows: “All laws enacted by the legislative assembly of the Territory of Montana, and in force at the time the State shall be admitted to the Union, and not inconsistent with this Constitution, or the Constitution or laws of the United States of America, shall be and remain in full force as the laws of the State, until altered or repealed, or until they expire by their own limitation.”
At the time the State was admitted into the Union, there was in force the following law of the Territory: “An injunction is a writ or order requiring a person to refrain from a particular act. The order or writ may be granted by the court in which the action.is brought, or by a judge thereof, and when made by a judge, may be enforced as to the order of the court.” (§ 172, Code Civ. Proe.)
This provision of the law seems to me to be devoid of ambiguity. When it says that the writ or order may be granted by the court in which the action is brought, or by a judge thereof, it ma.y not mean that it may be granted, at chambers, by any judge of any District Court in the State, whether he be the regular judge of the particular court or not. As to this I express no opinion. But it does certainly mean that it may be granted by a judge of the court in which the action is brought.
Two inquiries present themselves: (1) Was Judge Galbraith, when he issued the order, a judge of the First Judicial District Court? If he were it must follow, under section 172 of the Code of Civil Procedure, cited above, that he had jurisdiction to issue the order: Provided, (2) that section 172 is not inconsistent with the provisions of the Constitution in reference to the jurisdiction and organization of the District Courts, and the power of the judges thereof. My associates are of the opinion that Judge Galbraith was not a judge of the First Judicial District Court, in the full sense of that term, but that *47his authority was limited to simply presiding over an open session of that court. I believe that a broader view must obtaiu.
In discussing the cases where my learned brother, writing the opinion of the majority, has quoted the text, I will not repeat that which is cited by him, but will comment upon his conclusions.
Section 12, article viii. of the Constitution provides, among other things, as follows: “Any judge of the District Court may hold court for any other district judge, and shall do so when required by law.” The action in which the injunction order was granted was commenced in the First District Court, June 21, 1890. Judge Galbraith of the fifth district, pursuant to the provision of the Constitution above cited, held court in the first district for Judge Hunt, during the court hours of that day, which was Saturday. All that appears in reference to Judge Hunt on that day is that he was present in the city of Helena, where said court was held. He did not hold any court that day, nor exerise any judicial functions. Judge Galbraith continued to hold court on the Monday following, June 23d. Between the adjournment of Saturday and the convening of Monday, he was, of course, not on the bench, or doing the work which is done in court. During this period, and on Saturday afternoon, at chambers, he issued the injunction order complained of. During the whole of this period, this Saturday, Sunday, and Monday, he was doing all that is understood as “holding court.” He left the bench for the night, and for a non-judicial day. But, on these days he was “holding court” in the full sense of the term. He could have done nothing further, which would have rendered a fulfillment of the definition of the term “holding court” any more complete. What was the character, official or otherwise, of the individual Thomas J. Galbraith, when he was thus “holding court,” as described? Was he a referee; was he a trier of a single cause by stipulation or otherwise; were his functions limited by any order assigning him to this court; or was he a judge of the court? And let it be remembered that the statute, section 172, says that the writ or order may be granted by “a judge,” “a judge of the court.” The words “a judge” occur twice in the *48statute, and give the air of deliberation to the expression. It need not be “the judge” of the court. The article “a” seems to me to be suggestive. If the law read “the judge,” there would be more reason in contending that it meant the regularly elected or appointed judge of the particular court. But the article “a,” in itself, carries the idea of more than one judge. It is equivalent to “any,” and seems to exclude the application of the statute to the one judge of the court. I cannot but conclude that Judge Galbraith, “holding court,” as he was, when he issued the order, was a judge of the court, whether I regard the common understanding of language, or the history of legal proceedings.
I am not without support in my views in the decisions of the highest courts of sister States, if I interpret correctly the letter and spirit of those decisions. The difference between the members of this court, in their views of those cases, has largely led to the divergence in this decision. I will treat those cases in the same order pursued by my associate.
First, as to the Florida case, Clark v. Rugg, 20 Fla. 861. My associates seem to hold that the only force of this case as an authority is its application to our late territorial judicial system; and they note that counsel have urged upon our consideration" what has always been the practice in the Territory. I in no way rely upon the territorial practice, but look only to the State Constitution, and the laws adopted thereby, and apply the reasoning of the Florida case to such Constitution and laws. The applicability of the Florida ease to the case before this court is disposed of by the majority opinion in this argument: That in Florida the circuit judges are appointed by the governor for the State at large, but assigned to a circuit, whereas, with us, the District Court judges are not chosen by the electors of the State at large, or appointed by the governor for the State, but are elected for a district, by the electors of that district. In the view of the court, there would seem to he something sacred in this election of a judge by the people of his district, something by virtue of which the people of the district, by such vote for their judge, excluded a judge of a foreign district from coming among them. The judge, whether in a foreigu district or *49his own, has no powers but those granted by the Constitution, either expressly or by necessary implication. But the sovereign people who elect the judge of the district are the same sovereign people who made the Constitution. The people of a district who declare their wishes in their election of a judge have also, in a more solemn manner, declared themselves in the Constitution. Therefore the people of the first district, who elected Judge Hunt, also, at the same election, as it happens in this instance, expressed the permission that Judge Galbraith should “hold court” (Const, art. viii. § 12) for Judge Hunt; and we have only to arrive at what the people intended in their Constitution by the words “hold court.” In this view, the Florida case applies as forcibly to our situation as to the Florida system. And let it go even to the extent of the temporary suspension of Judge Hunt’s judicial functions. It establishes Judge Galbraith’s power to issue the order. The condition of affairs is better if Judge Galbraith be the judge, and the whole judge, and Judge Hunt be in temporary suspension, than if jurisdiction be temporarily divided between the two officers, and litigants be uncertain in which department of the court their business is properly classified. In the Florida case the judge was assigned to “hold a term” for another. There was not an order for him to “exchange circuits” under the Constitution of that State; which, perhaps, might imply more powers than “holding a term.” The expression of our Constitution, “hold court,” seems to have as great a signification as “hold a term.” The North Carolina case of Bear v. Cohen, 65 N. C. 513, is to the same effect, and need not be reviewed. I am of opinion that each of these cases, holding that the substituted judge had jurisdiction, sustains my view that Judge Galbraith had power to issue the order in question.
In order to make clear my views of the Virginia ease, it will be necessary to cite a little more fully from the opinion of the court, as follows: “ The first error assigned is that the vacation decree rendered by A. B. Guigon, judge of the Hustings Court of Richmond, acting as a judge of the Chancery Court of Richmond, was a nullity, and all acts under it void, because there *50was no authority found in the law for a judge to render a decree in vacation, which power is not given by the authority to render such decree in term.....Section 53, ch. 167, Code of Virginia, 1873, provides: ‘Chancery causes may hereafter, by consent of parties given in open court and entered of record, be submitted to the judge of the court in which such cause is.pending for decision or decree to be made therein in vacation, and all decrees so made hereafter and entered by the clerk in vacation shall be deemed and taken to be as valid as though they had been made and entered in open court.’ This act was passed in January, 1873. But it is contended that this act only gave such authority to the judge of the court in which the cause is pending, and that the judge of another court, sitting in such court, could not thus acquire the needed authority. It is provided by the Act of Assembly of July 11, 1870: ‘During the absence of the judge of said Chancery Court, or the inability of the said judge, from any cause, to hold a term of his court, or to sit in any particular case, or discharge any duty required by law, the said term may be held, or said cause be tried, or said duty may be performed by any circuit judge, or the judge of the Hustings Court of the city of Richmond.’ But the argument is still further pressed, that if the judge of the Hustings Court was thus authorized to sit as judge, under the Act of July 11, 1870, that the Act of January 14, 1873, which authorized the judge of that court to render a decree in vacation when the parties consented, did not apply to the substituted judge, because the terms of the act did not include him; that the authority is given to the judge of that court, and none other. The answer is, that when the judge of the Hustings Court was by lawful authority sitting as judge of the Chancery Court, and holding a term of that court, or trying a case therein, he was the judge of that court. He became such by authority of the law by which he lawfully ascended that bench ; and any law which referred to the judge of that court, and granted any powers, granted such powers to him. Any other construction of the law would be unreasonable.” (Morriss v. Virginia Ins. Co. 85 Va. 588.)
It will be observed that by the Virginia statute, if the chancery judge was disabled, (1) to hold a term, (2) to sit in a par*51ticular case, (3) to discharge any duty, then the judge of the Hustings Court might (1) hold that term, (2) sit in the particular case, (3) discharge any other duty. The rendering of the decree in question in the case by the Hustings judge would come under the third classification of powers. If it appeared that the-chancery judge was, from any cause unable to render this decree, the judge of the Hustings Court might do so. It does not appear in the case that the chancery judge was unable to render the decree, or that the Hustings judge rendered it for that reason; but it does appear that the judge of the Hustings Court had been holding a term. The decision of the Supreme Court does not proceed upon the ground that the Hustings judge could render the decree by reason of the inability of the chancery judge, as permitted in classification 3, supra; but the 'decision is placed upon the ground that the Hustings judge had power to render the decree because he had held the term and was judge of the court, and that laws referring to the judge of the court referred to him. Although the Virginia statute is infinitely broader than our constitutional provision, the decision of that case does not rest upon that additional breadth, but rather upon reasons above remarked, and reasons entirely applicable to the case now before this court. I therefore refer to the case with approval, as sustaining my position in the case at bar; and, returning to that case, it is not questioned that Judge Galbraith was lawfully upon the bench of the First District Court on those days in June. Consequently, under the Virginia case, any law or constitutional provision, which granted powers to the judge of that court, granted those powers to him.
Section 112-1 of the Revised Statutes of Texas, provides: “Any judge of the District Courts may hold court for or with any other district judge, and the judges of the several District Courts may exchange districts whenever they may deem it expedient to do so.” The Supreme Court, In re Angus, 28 Tex. App. 293, in construing that provision, said: “ If a district judge may hold court for another judge, has he not the authority to hear a habeas corpus case for him at his request, the other judge being absent from the district? We will not discuss this proposition, deeming it too plain for discussion.” It may be observed that in this case the writ was made return*52able at chambers, and not before the court; and that the Supreme Court base the decision, not upon the ground of an “exchange of districts, which, perhaps, would, in itself, mean an exchange of all judicial functions; but upon the ground that the substituted judge was ‘holding court/ and so ‘holding court/ had the authority in question, at chambers.”
Section 12, article vi. of the Constitution of Colorado, substantially the same as ours, is as follows: “The judges of the District Courts may hold courts for each other, and shall do so when required by law.” The Supreme Court of that State (Empire L. & C. Co. v. Engley, 14 Colo. 289), held that a judge so holding court for another, was the proper judge to settle a bill of exceptions in a case so tried by him. It does not appear whether such bill of exceptions was settled in chambers or in court; but if the former, it would not seem to be correct, if' the view of the majority of the court in the matter before us obtains.
The case of People v. O’Neil, 47 Cal. 109, is in no way adverse to the view which I hold. In that case Judge Rear-don, of the fourteenth district, was temporarily in the city of Sacramento, in the sixth district. While so there he heard and determined a matter in chambers, and made an order thereon. The opinion says: “ The order recited that the writ was ‘returnable before the undersigned district judge of the Fourteenth Judicial District, presiding in said Sixth Judicial District Court.’ But it appears from the order of Justice Sprague, ordering the writ to be returned before Judge Rear-don, that it directs the return to be made ‘before Hon. T. B. Reardon at the District Court-room in the city of Sacramento/ and omits any reference to the fact that he was then presiding in the Sixth Judicial District Court.” The fact was, as appears by the decision, that Judge Reardon was not holding court, or presiding in the foreign district. In that vitally material fact the case is wholly distinguished from that now under consideration. But Judge Galbraith was holding court in the first district, and upon that fact I find sufficient foundation upon which to lay the structure of my conclusions herein.
The application made, in the opinion of the majority of the court herein of Gale v. Michie, 47 Mo. 326, meets neither my *53assent nor my understanding. The opinion of the Missouri court is sufficiently cited for my purposes, and I will not re-quote it. The authority conferred by the Missouri Constitution is wholly different from that by the Virginia statute considered above. The latter gives the substituted judge the power to hold a term, and separately and independently, and when not holding a term the power to try a particular cause, and perform particular acts. The Missouri constitutional provision gives the judge power only to hold the term, and in holding the term, to hold the whole term; that is to say, he may try the particular case, and do the specific act when he is holding the term, but cannot try the particular case, or do the specific act when he is not holding the term, or as segregated from the holding of the term. The Supreme Court, in the case being reviewed, as a matter of course, held that the judge not holding the term, he could not perform the partial and segregated act of a term, to wit, try one particular case. He might do the whole under the authority of the Constitution, and doing the whole, he may do all the parts. The whole includes the parts. But not doing the whole, or called upon or assigned so to do, and exercising no power over the whole, he had no power over the part. If he were exercising the power over the whole, that power would go to the part, that is the particular case. These are very elementary principles of logic.
Applying the Missouri decision to our constitutional situation, the opinion of the majority of the court makes this argument. ((A fortiori, it must be said that the authority to call in another district judge ‘to hold court’ does not confer authority on the substituted judge to exercise powers and discharge duties not involved in holding court, that is, to exercise the powers of the resident judge of the district at chambers in vacation.” The statement of this argument is in the nature of a begging of the question. The point at issue and to be proved is that the person “holding court” was the judge of the court, and as judge of the court had power to issue the injunction order under discussion.
The argument of my learned brother assumes the non-existence of the ultimate fact to be arrived at, and from that assumption argues the conclusion which he has already assumed. But *54granted that the authority to call in another judge to “hold court” does not itself confer upon that judge authority to do acts, of which the act in controversy is one; but the exercise of that authority, the calling in of the foreign judge, the fait accompli of his “ holding court,” confer upon him the power to be and make him a judge of the court; and as judge of the court, he has the powers of a judge, one of which was to issue the order, the subject of the controversy.
The cases of Klaise v. State, 27 Wis. 463; Owens v. State, 27 Wis. 456; American L. & C. Co. v. East & West Ry. Co. 40 Fed. Rep. 182, have been cited against the view I endeavor to express; but their inapplicability is too apparent to require discussion.
As a result of this review of the cases, and the reason of the matter as it addresses itself to my mind, I am of opinion that section 172 of the Code of Civil Procedure, cited above, must be construed to the effect that Judge Galbraith was a judge of the Eirst Judicial District Court on June 21, 1890, and as such judge had jurisdiction to issue the order under discussion, unless said section 172 is inconsistent with the Constitution of the State. Into that inquiry I will now proceed. Enough has been already said to open a short road to the conclusion which I hold.
The portions of the Constitution applicable to this discussion are that part of section 11, article viii., as follows: “Said courts [the District Courts], and the judges thereof, shall have power also to issue, hear, and determine writs of mandamus, quo warranto, certiorari, prohibition, injunction, and other original and remedial writs, and also all writs of habeas corpus on petition by or on behalf of any person held in actual custody in their respective districts.” I take occasion to say that the punctuation in the above citation is correct as it appears on the original Constitution on file in the office of the secretary of State, which is not the case in the published copies with which the printer, as is usual, has taken liberties to suit his own taste. I cite also section 12, article viii. “The State shall be divided into judicial districts, in each of which there shall be elected by the electors thereof, one judge of the District Court, whose term of office shall be four years, .... and until their sue*55cessors are elected and qualified. Any judge of the District Court may hold court for any other district judge, and shall do so when required by law.”
It is not necessary here to determine whether the judge of the fifth district, at chambers, when he is not holding court in the first district, has power to issue an order of injunction in a case pending in the First District Court. As we have above seen, the judge of the fifth district was, in the case before us, holding court in the first district. Sections 11 and 12, supra, give the judge of a District Court, at chambers, power, at least, to issue an order of injunction in a case brought in the court of which he is judge. Following this proposition, I find that the last paragraph of section 12 gives the judge of the Fifth District Court power to hold court in the first district, which he was doing when he granted the order.
Taking the next step in the argument, it is seen from the construction of similar constitutional and statutory provisions in other States, in cases above quoted from, when a judge of a district “holds a term,” or “holds court,” in a district other than his own, he is judge of the court of that district. I therefore conclude that on June 21, 1890, Judge Galbraith was a judge of the First Judicial District Court. Then apply to him the provisions of section 172, and he, as a judge of that District Court, had power to issue the order which he did. It is not within my understanding to consent that section 172 of the Code of Civil Procedure is inconsistent with the Constitution in this particular. I believe that the law and the Constitution are in harmony, and may stand together for the preservation of the writ of injunction.
My learned associate suggests that inconveniences and derangements of the judicial system would be greater under the application of the doctrine that I venture to hold than under that promulgated by the majority of the court. I am willing to go to the whole length of the cases reviewed, and hold that Judge Hunt’s judicial functions were temporarily suspended in the first district, and even then, I am of opinion that the judicial system would be a more smoothly working machine if the substituted judge were a whole judge than it would were he a fractional part thereof.
*56Another objection that I have to the position of the majority of the court is, that it suggests a doubt whether the difficulty is remediable without a constitutional amendment. The Constitution says that a foreign judge may hold court for another.- It further says that he shall do so when required by law; that is to say, he must do so when the legislature passes an act so requiring him. At present he simply may hold court, perhaps as a courtesy to a brother judge. If the construction of the majority of this court of the words “holding court” is to obtain, then may the legislature, in addition to requiring a district judge to hold court for another, also extend the signification of the words “holding court,” so that they shall include what the majority of this court now say they do not under the Constitution include? This is an interesting inquiry.
It occurs to me that the present disagreement between my associates and myself in this case is the old difference in the doctrines of construction that has employed the thought of constitutional writers from the foundation of the American government, the history of which is luminously written through the reports of the Supreme Court of the United States.
It is a rule of construction of the Constitution of the United States, evolved through the broad views and comprehensive genius of America’s greatest American, Chief Justice Marshall, that, if the court will closely scrutinize the grant of a power to ascertain whether it exist, then, when it is determined that the power is granted, the court will liberally and broadly construe the means of carrying that power into effect. The power being found to exist, there must be with that power the habiliments wherewith to clothe it in perfect symmetry, and the weapons with which to arm it in invincibility.
The Constitution of the United States may be read in a half-hour. A perusal of the literature of its construction is a life work. And that construction, triumphing over constant and vigilant enemies, has evolved the national doctrine, that, the power once granted to exist, there spring into being all the necessities of the life, health, and strength of the power. Any other doctrine would have left the Constitution of the United States a shivering, unclothed foundling on the highway of time, instead of developing the robust, magnificent manhood, which *57now holds its head above the nations of the earth. I do not for a moment lose sight of the fundamental distinction between the Constitution of the United States and that of a State. I speak of the doctrine of the construction of the Constitution of the United States simply as a forceful illustration of my view of the section of our Constitution (§ 12, art. viii.), which is a section conferring power upon the District Court judges.
My learned associates take the most restricted view of the section. It is my opinion that the principles of our government demand a broader construction; that when we find in the Distinct Court judge the power to hold court, we should discover him clothed in the full panoply and attributes of a judge of the court, and that it should not be left to the circumstances of each instance to ascertain, perhaps from doubtful evidence, what were his particular functions at a particular time.
With these views forced upon my mind as they are, seriously impressed as I am that my opinion is in accord with the established doctrines of American government and Republican institutions, I cannot refrain from expressing an earnest dissent from the conclusion of the court.